                                                              F1L ^ 0
                                                      U.S. DiSTRSCT COlJr;":
                 IN THE UNITED STATES DISTRICT COURT     AU'-' - V ■     ■
                 FOR THE SOUTHERN DISTRICT OF GEORGIA                  luw.OO
                                DUBLIN DIVISION
                                                      2019SEP12 ftHll-22

                                                      CLFRK
UNITED STATES OF AMERICA,                                 so.o


        Plaintiff,

        V.



FUNDS SEIZED    FROM   T.   ROWE
PRICE ACCOUNT ENDING
IN XXXX5215


FUNDS   CONTAINED IN VANGUARD
CHARITABLE ENDOWMENT PROGRAM
ACCOUNT ENDING IN XX2970                          CV 316-020


FUNDS SEIZED    FROM   FIDELITY
INVESTMENTS ACCOUNT         ENDING
IN XXXX7422;


FUNDS SEIZED FROM FIDELITY
INVESTMENTS ACCOUNT ENDING
IN XXXX8340;


FUNDS SEIZED    FROM   FIDELITY
INVESTMENTS ACCOUNT ENDING
IN XXXX7449;


FUNDS SEIZED FROM      FIDELITY
INVESTMENTS ACCOUNT ENDING
IN XXXX6909;


FUNDS SEIZED FROM FIDELITY
INVESTMENTS ACCOUNT ENDING
IN XXXX4334;


FUNDS SEIZED FROM BANK OF
EASTMAN ACCOUNT ENDING
IN XX7548;


FUNDS SEIZED FROM STATE BANK
AND TRUST COMPANY ACCOUNT
ENDING IN XXXX7036;
FUNDS SEIZED FROM UNITED          *
FIRST FEDERAL CREDIT UNION        *
ACCOUNT ENDING IN XX7265;         *
                                  *


FUNDS SEIZED FROM T. ROWE         *
PRICE ACCOUNT ENDING              *
IN XXXX3286;                      *
                                  *


FUNDS SEIZED FROM ATHENS          *
FIRST BANK AND TRUST ACCOUNT      *
ENDING IN XXXX4344;               *
                                  *


FUNDS SEIZED FROM EMORY           *
CAPITAL MANAGEMENT ACCOUNT        *
ENDING IN XX2400;                 *
                                  ★


FUNDS SEIZED FROM EMORY           *
CAPITAL MANAGEMENT ACCOUNT        *
ENDING IN XX2401;                 *
                                  *


REAL PROPERTY LOCATED AT 821      *
PLAZA AVENUE, EASTMAN, GEORGIA;   *
                                  *


REAL PROPERTY LOCATED AT 3037     *
HIGHWAY 257, DUBLIN, GEORGIA;     *
                                  *


REAL PROPERTY LOCATED AT 2772     *
CLAXTON DAIRY ROAD, DUBLIN,       *
GEORGIA;                          *
                                  *


REAL PROPERTY CONSISTING OF       *
62.3 ACRES IN DODGE COUNTY,       *
GEORGIA; and                      *
                                  ★


REAL PROPERTY CONSISTING OF       *
56.47 ACRES IN DODGE COUNTY,      *
GEORGIA,                          *
                                  ★


     Defendants.                  *




                              ORDER
     This Order concerns assets contained in one of the captioned

accounts, specifically the Funds Contained in Vanguard              Charitable

Endowment Program Ending in XX2970 (the "Vanguard Account").               The

Vanguard Account had been listed as property subject to criminal

forfeiture under 18 U.S.C. § 1982(a)(1) in the federal Indictment

of George Mack Bird III ("George Bird") filed in the Southern

District of Georgia on March 8, 2017.              (United States v. Bird,

Crim. No. 317-001 (S.D. Ga. Mar. 8,2017).)               Prior thereto, the

assets contained therein had been frozen upon agreement between

the account's custodian and the United States Attorney's Office.

     When George Bird pled guilty to an Information on March 21,

2018, the Government opted not to pursue these assets and thus

omitted the Vanguard Account from the forfeiture provision.                The

Government, however, failed to dismiss the Vanguard Account from

the instant civil forfeiture case.           On July 9, 2019, this Court

entered an Order determining that Third-Party Claimant Lisa Bird

had made a prima facie showing that she is entitled to the funds

listed in her Divorce Decree with George Bird, which included the

Vanguard Account.      (See Order of Jul. 9, 2019, Doc. No. 85.)           The

Court also ordered the custodian of the Vanguard Account be closed

and the funds deposited into the Registry of the Court.

     On   July   30   and   August   26,   2019,   the   Vanguard   Charitable

Endowment Program, custodian of the Vanguard Account, responded

and objected to the Court's Order of July 9, 2019.             Through these
filings,      Vanguard     Charitable      claims     that       George       Mack     Bird

irrevocably transferred any and all rights, title and interest in

the donated assets contained in the Vanguard Account to Vanguard

Charitable.         Consequently,        George   Mack    Bird     could       not     have

transferred a property interest in the Vanguard Account to his ex-

wife Lisa Bird through their Divorce Decree.                 No interested party

in    the   case   has   filed     any   response    or   objection       to    Vanguard

Charitable's claim to the Vanguard Account.

       Upon   review     of the     record, it      appears that the            Vanguard

Charitable is an independent 501(c)(3) grant-making organization

focused on supporting donors' charitable plans.                     (Decl. of Mark

Froehlich, CFO of Vanguard Charitable, Doc. No. 76, Ex. 1 5SI 1-

2.)    Vanguard Charitable does not administer personal investment

accounts, and donors may not access or recover any account funds.

(Id. 1 2.)     Rather, all contributions made to Vanguard Charitable

are permanent, irrevocable, and unconditional donations.                             (Id. H

3.)     Vanguard Charitable invests the donated funds, and donors

recommend grants to eligible public charities.                    (Id.)

       With respect to the Vanguard Account at issue here, George

Mack Bird III opened the account in 2001 with a $100,000 donation.

(Id. SI 4 & Ex. A.)        Over the ensuing years, George Bird donated an

additional $115,661 to the account.               (Id. SlSl 5 & 7 & Exs. B & D.)

At the time        of each    donation,     George    Bird   signed       a    statement

acknowledging       that     the     donation       was   ^^an    irrevocable           and
unconditional gift," and agreed to "irrevocably relinquish all

rights, title, and interest" in the donated assets.                   (Id.         4-7

& Exs. A-D.)

      Upon this evidence, and hearing no objection from any quarter,

the Court hereby finds and concludes that neither George Mack Bird

nor Lisa Bird through their Divorce Decree have any right, title

or interest in the Vanguard Account.                Rather, the rights, title

and   interest   in   the    Vanguard    Account    belong    to    the   custodian

Vanguard Charitable.             Accordingly, the Court hereby VACATES IN

PART that portion       of its Order         of   July 9,   2019,    which   orders

Vanguard Charitable to close the Vanguard Account and deposit the

funds into the Registry of the Court.               Further, the Court hereby

DISMISSES the Vanguard Account from this case.              Vanguard Charitable

is therefore excused from attendance at the September 16, 2019

hearing.

      ORDER   ENTERED       at    Augusta,    Georgia,      this '^          day    of

September, 2019.




                                              UNITED STAINS DISTRICT JUDGE
